1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CHARLEY ARCHULETA,

 8          Worker-Appellant,

 9 v.                                                           NO. 29,986

10   SAN JUAN REGIONAL MEDICAL
11   CENTER and N.M. HOSPITAL
12   WORKERS’ COMPENSATION
13   GROUP,

14          Employer-Insurer/Appellees.

15 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
16 Gregory D. Griego, Workers’ Compensation Judge

17 Titus & Murphy Law Firm
18 Victor Titus
19 Farmington, NM

20 for Appellant

21 Yenson, Lynn, Allen & Wosick, P.C.
22 Matthew L. Connelly
23 Albuquerque, NM

24 for Appellees

25                                 MEMORANDUM OPINION

26 FRY, Chief Judge.
1       Summary dismissal was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary dismissal has been filed, and the time for doing

3 so has expired. DISMISSED.

4       IT IS SO ORDERED.


5
6                                       CYNTHIA A. FRY, Chief Judge

7 WE CONCUR:


8
9 MICHAEL D. BUSTAMANTE, Judge



10
11 TIMOTHY L. GARCIA, Judge




                                          2